DETAILED ACTION
This Final Office Action is in response to the above identified patent application filed on August 31, 2021.  Claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14 & 15 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "each elastically deformable portion" in Claim 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5, 2, 3 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2010 / 0072206 A1) to Doyle in view of (U.S. Patent Number 6,210,638) to Grieco et al.
Regarding claim 5, Doyle discloses the storage box (10) including the box body (100) having the storage space and having an upward-facing opening (255), and the box peripheral portion (130) disposed at the peripheral edge of the opening (255); and 
the design panel (204 & 202) disposed on an upper side of the storage box (10), the design panel (204 & 202) configured to have the window portion (250) facing the opening (255), and the design window frame portion (210) that is disposed at a peripheral edge of the window portion (250) and that faces the box peripheral portion (130), wherein 
the design window frame portion (210) and the box peripheral portion (130) are slidable relative to each other in the first direction intersecting an up-down direction while engaging with each other, and 
the storage box (10) and the design panel (204 & 202) are combined with each other by sliding in the first direction (See Figure 2).
However, Doyle does not disclose the box peripheral portion having the plurality of projections disposed at positions which face the design wall of each elastically-deformable portion.  
Grieco et al., teaches the box (12) peripheral portion (28, 30, 32 & 34) has the plurality of projections (62 & (Left & Right (63)) in Figures 1 & 2) disposed at positions which face the design wall (64) of each elastically-deformable portion (i.e. Flexible Portion of (14 & 14’) adjacent (62) & Left & Right (63) in Figures 1, 2, 10A, 16 & 18) (See Column 3, lines 47 – 57).  
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the box peripheral portion have the plurality of projections disposed at positions which face the design wall of each elastically-deformable portion as taught by Grieco et al. with the storage device of Doyle in order to lock the cover lid in place as taught by Grieco (See Column 3, lines 47 – 57).

Regarding claim 2, Doyle discloses wherein at least a part of the design window frame portion (210) includes the design wall (211) that covers an upper surface of the box peripheral portion (130), an engaging wall (230) that covers the lower surface of the box peripheral portion (130), and the connecting wall (220) that extends in the up-down direction and connects between the design wall (210) and the engaging wall (230) (See Figure 7).  

Regarding claim 3, Doyle discloses the design window frame portion (210) engages with the box peripheral portion (130) (See Figures 1 & 2).
Furthermore, Doyle as modified by Grieco et al., discloses wherein the design frame portion (60, 56 & 45) engages with the box peripheral portion (28, 30, 32 & 34) while being elastically deformed (i.e. Flex Portion of (14) adjacent (62 & 63) in Figures 10A & 18) (See Column 3, lines 47 – 57).

Regarding claim 4, Doyle as modified by Grieco et al., discloses further comprising the locking element (65) configured to inhibit the storage box (12) and the design panel (14) from moving relative to each other in a direction opposite to a combination direction in the first direction (See Column 3, line 41 – 45) (See Figure 3).

Claims 6 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2010 / 0072206 A1) to Doyle in view of (U.S. Patent Number 3,205,764) to Letter.
Regarding claim 6, Doyle discloses the storage box (10) including the box body (100) having the storage space and having an upward-facing opening (255), and 
the design panel (204 & 202) disposed on an upper side of the storage box (10), the design panel (204 & 202) configured to have the window portion (250) facing the opening (250), and the design window frame portion (210) that is disposed at a peripheral edge of the window portion (250) and that faces the box peripheral portion (130), wherein 
the design window frame portion (210) and the box peripheral portion (130) are slidable relative to each other in the first direction intersecting an up-down direction while engaging with each other, and 
the storage box (10) and the design panel (204 & 202) are combined with each other by sliding in the first direction (See Figures 1 & 2).
However, Doyle does not explicitly disclose the window portion defined by the outer shape dimension that gradually reduces from the upper side toward the lower side, and the dimension of an outer shape of the lower end portion being less than the dimension of an outer shape of the opening.
            Letter teaches the window portion (14) defined by the outer shape dimension that gradually reduces (i.e. Tapered Edge (10 & 12) in Column 2, lines 37 – 52) from the upper side toward the lower side, and the dimension of an outer shape of the lower end portion being less than the dimension of an outer shape of the opening (See Figure 1B). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the window portion defined by the outer shape dimension that gradually reduces from the upper side toward the lower side, and the dimension of an outer shape of the lower end portion being less than the dimension of an outer shape of the opening as taught by Letter with the storage device of Doyle in order to provide additional mechanical securement to secure the sheet material of the window portion in position and prevent it from falling inwardly.

Regarding claim 8, Doyle discloses the design window frame portion (210) includes the design wall (204) that covers an upper surface of the box peripheral portion (130), an engaging wall (230) that covers the lower surface of the box peripheral portion (130), and the connecting wall (220) that extends in the up-down direction and connects between the design wall (204) and the engaging wall (230).  

Claims 9 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2010 / 0072206 A1) to Doyle and (U.S. Patent Number 3,205,764) to Letter as applied to claim 6 above, and further in view of (U.S. Patent Number 5,080,222) to McNary.
Regarding claim 9, Doyle discloses wherein the design window frame portion (210) engages with the box peripheral portion (130).
However, Doyle as modified by above does not explicitly disclose being elastically deformed.
McNary teaches wherein frame portion (28, 30, 32 & 40) engages with the box periphery portion (16 & 18) while being elastically deformed (See Figure 7).  
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the frame portion engage with the box periphery portion while being elastically deformed as taught by McNary with the storage device of Doyle in order to allow the box top to flare outwardly and allow detents to pass the rails when the tray is pulled linearly outward from the cover (See Column 3, lines 1 – 11).

Regarding claim 10, Doyle as modified by McNary discloses further comprising locking element (12 & 14) configured to inhibit the storage box (16, 18 & 20) and the design panel (28) from moving relative to each other in a direction opposite to a combining direction in the first direction (See Figures 1 & 2). 

Claims 7, 11, 12, 13, 14 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2010 / 0072206 A1) to Doyle in view of (U.S. Patent Number 5,080,222) to McNary.
Regarding claim 7, Doyle discloses the storage box (10) including the box body (100) having the storage space and having an upward-facing opening (255), and the box peripheral portion (130) disposed at the peripheral edge of the opening (255); and 
the design panel (204 & 202) disposed on an upper side of the storage box (10), the design panel (204 & 202) configured to have the window portion (250) facing the opening (250), and the design window frame portion (210) that is disposed at a peripheral edge of the window portion (250) and that faces the box peripheral portion (130), wherein 
the design window frame portion (210) and the box peripheral portion (130) are slidable relative to each other in the first direction intersecting an up-down direction while engaging with each other, and 
the storage box (10) and the design panel (204 & 202) are combined with each other by sliding in the first direction (See Figures 1 & 2).
Furthermore, Doyle discloses using a detent to lock the cover in place (See Paragraph 0022).
However, Doyle does not provide any specific details as to how it operates.
It would have been obvious to use the detent locking structure and deforming unlocking as a mere selection of an art appropriate detent / locking structure to use or at most a mere substitution of one known detent / locking structure for another.
However, Doyle does not explicitly disclose an easily-deformable portion that is the small-thickness portion disposed at the connecting wall or an engaging wall.
            McNary teaches an easily-deformable portion (See Figure 7) that is the small thickness portion (22, 24, 36 & 39) disposed at the connecting wall (30 & 32) (See Column 3, lines 1 – 11) (See Figures 1 & 7).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make an easily-deformable portion that is the small thickness portion disposed at the connecting wall or an engaging wall as taught by McNary with the storage device of Doyle in order to allow the box top to flare outwardly and allow detents to pass the rails when the tray is pulled linearly outward from the cover (See Column 3, lines 1 – 11).

Regarding claim 11, Doyle discloses the design window frame portion (210) includes the design wall (204) that covers an upper surface of the box peripheral portion (130), an engaging wall (230) that covers the lower surface of the box peripheral portion (130), and the connecting wall (220) that extends in the up-down direction and connects between the design wall (204) and the engaging wall (230).  

Regarding claim 12, Doyle discloses wherein the design window frame portion (210) engages with the box peripheral portion (130).
Furthermore, Doyle as modified by McNary discloses wherein frame portion (28, 30, 32 & 40) engages with the box periphery portion (16 & 18) while being elastically deformed (See Figure 7).  

Regarding claim 13, Doyle as modified by McNary discloses further comprising locking element (12 & 14) configured to inhibit the storage box (16, 18 & 20) and the design panel (28) from moving relative to each other in a direction opposite to a combining direction in the first direction (See Figures 1 & 2). 

Regarding claim 14, Doyle as modified by McNary discloses the easily-deformable portion (See Figure 7) is disposed at the connecting wall (30 & 32) (See Figures 1 & 7).  

Regarding claim 15, Doyle as modified by McNary discloses wherein the easily-deformable portion (See Figure 7) is disposed at the engaging wall (44 & 46).

Response to Arguments
Applicant’s arguments with respect to claim(s) 2 – 15 have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(U.S. Patent Publication Number 2004 / 0217116 A1) to Offerman et al.,  teaches the storage box (30) including the box body (32 & 33) having the storage space (i.e. Interior Storage Portion of (30) in Figure 3) and having an upward-facing opening (See Figure 3), and the box peripheral portion (34) disposed at the peripheral edge of the opening (See Figure 3); and 
the design panel (31 & 80) disposed on an upper side of the storage box (30), the design panel (31 & 80) configured to have the window portion (81) facing the opening, and the design window frame portion (42, 50 & 52) that is disposed at the peripheral edge of the window portion (81) and that faces the box peripheral portion (34), wherein 
the design window frame portion (42, 50 & 52) and the box peripheral portion (34) are slidable relative to each other in the first direction intersecting an up-down direction while engaging with each other (See Figure 3), and 
the storage box (30) and the design panel (31 & 80) are combined with each other by sliding in the first direction; and  
wherein at least a part of the design window frame portion (42, 50 & 52) includes the design wall (41) that covers an upper surface of the box peripheral portion (34), an engaging wall (45) that covers the lower surface of the box peripheral portion (34), and the connecting wall (44) that extends in the up-down direction and connects between the design wall (41) and the engaging wall (45) (See Figures 3 & 4).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.V/Examiner, Art Unit 3734    

/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734